DISSENTING OPINION.
In my judgment the majority opinion drives a steam shovel through our Constitution, not only sections 183 and 258 but others to be referred to. It holds that a municipality may either own and operate a garment factory or own and lease it to a private person, association of persons, or a corporation, provided it retains and exercises supervision and control over its operation, which, of course, carries with it the necessary power to fix the wages and hours of labor of the employees. To that extent the right to contract is destroyed. We all agree that ownership and lease by a municipality without supervision and control would violate due process, in that it would result in taxation in aid of a private enterprise and not for a public purpose.
Can the Legislature make a public utility out of a private business? The court knows, as everybody knows, *Page 118 
that according to universal acceptance an industrial plant is a private enterprise and not a public utility. How far can the Legislature go in balancing industry with agriculture for the purpose of relieving unemployment — where is the stopping place? If 10 per cent. of the adult population of the state is unemployed where is the limit? The same question might be asked if 25 per cent. or 50 per cent. were unemployed.
The logic of the majority opinion leads to this: The Legislature, if it found necessary to relieve the unemployment, could authorize a municipality to take over, under the power of eminent domain, all property and all business of every kind within its corporate limits, and to manage and operate it as a public utility. And, of course, what the state could authorize municipalities to do, it could do itself. In other words, the state could take over all property and business of every kind within its boundaries and manage and control it as a public utility. That would indeed be giving Soviet Russia an approving handshake. Mississippi would be safe not for democracy but for communism. The valuable rights of contract and of private ownership of property would be gone. We would have a commonwealth of serfs instead of freemen — parasites instead of patriots. There would be no such thing as taxation for public purposes, for neither the municipalities nor the state could tax their own property. Section 112 of the Constitution, providing for a uniform tax for the support of the government, would be destroyed, and so would section 206 providing for a school fund tax, as well as section 236 providing for a levee tax. The only income would be from rentals and from operation of business. That would certainly be a new definition of democracy.
Going now to sections 183 and 258 of the Constitution: Section 183 provides, among other things, that municipalities shall not subscribe to the "capital stock of any railroad or other corporation or association, or make *Page 119 
appropriation, or loan its credit in aid of such corporation or association." Section 258 provides that "the credit of the state shall not be pledged or loaned in aid of any person, association, or corporation; and the state shall not become a stockholder in any corporation or association." etc. It will be noted that the word "person" is included in section 258 and omitted from section 183. However, construing the two sections together, it is manifest that section 183 covers persons as well as corporations and associations. Furthermore, without section 183, section 258 would prohibit municipalities and other political subdivisions of the state from doing what the state itself could not do.
Hinds  Adams Counties v. Natchez, Jackson  Columbus R. Co.,85 Miss. 599, 38 So. 189, 107 Am. St. Rep. 305, throws light on what those two sections of the Constitution mean. In the 1870's and 1880's Adams County, Hinds County, and the City of Natchez owned the majority of the stock of the Natchez, Jackson 
Columbus Railroad Company and had a majority of the directors of the corporation. The aggregate of their stock was something over $700,000. In several other counties and municipalities of the state like conditions existed. Of course, these railroads were public utilities, and they were, in part at least, under the supervision and control of the public authorities, nevertheless, the result was heavy financial burdens to the counties and municipalities involved, from which they received little, if any, benefit. Some of them are yet levying taxes to meet those railroad ventures. These sections of the Constitution were intended to prevent, among other things, a repetition of that history.
Under the statute here involved, a lease with supervision and control by the municipality would be giving aid to the lessee, even though he paid value therefor, for it is manifest that the lessee would build his own plant if he were able and thought it more profitable to own *Page 120 
than to lease it. In other words, he leases because he thinks it is to his advantage — it is in his aid. Sections 183 and 258 plainly prohibit such aid. They apply to public utilities as well as private business. Neither the state nor any of its political subdivisions can aid a public utility by an appropriation or loan of credit. Jackson Electric Ry. Co. v. Adams, 79 Miss. 408, 30 So. 694, is directly in point. That case was before the court twice, Adams v. Jackson Electric Ry. Co., 78 Miss. 887, 30 So. 58. The case as stated by the reporter and both opinions should be read together. The City of Jackson contracted with a partnership to construct and install in the city an electric light and street railway system. For the faithful performance of the contract, the contractor was required to and did put up a forfeit of $1,500 to insure a compliance with the contract. It failed, and the $1,500 was forfeited to the city and became the city's property exactly like any other money in its treasury. The City of Jackson then contracted with another partnership to complete the system and agreed, if it was done as provided in the contract, in addition to the contract price it would pay a bonus of $1,500, which was designated in the agreement as the $1,500 which had been forfeited by the first contractor. The $1,500 was paid, and the state revenue agent brought suit against the contractor to recover it. The court held that, although the $1,500 was the property of the city and was no different from any other money in its treasury, it was without power, under section 183 of the Constitution, to appropriate any amount out of its treasury in aid of the project. The light and railway system was, of course, a public utility, and under the law could have been owned and operated by the city itself, but it could not lend aid by means of an appropriation of public funds to another ownership. Railroads, of course, are public utilities, and were before the Constitution of 1890 was adopted, *Page 121 
and that is true of municipal light, water, sewerage, and street railway systems.
The majority opinion cites as a precedent the state convict system, which provides for the working of convicts on a farm owned by the state, in competition with the farming interests generally. That is not a precedent, it is expressly authorized by section 225 of the Constitution.
Furthermore, it is a matter of common knowledge that industrial plants like the one here involved are owned and operated by corporations, not individuals or partnerships. Sections 182 and 192 of the Constitution limit the powers of the Legislature with reference to such corporations. The former authorizes an exemption from state taxation for a period of not exceeding five years, and the latter authorizes municipalities to encourage the establishment of factories, gas works, waterworks, and other enterprises of a public utility, other than railroads, within their limits, by exempting them from municipal taxation for ten years. These two sections deal with the subject, and in State v. Henry, 87 Miss. 125, 40 So. 152, 154, 5 L.R.A. (N.S.), 240, the court held that, where the Constitution deals with the subject, its words are the sole boundary "and sacred from the Legislatures;" that where powers are scheduled in the Constitution, giving or taking away, it must be presumed to have scheduled all, and it only must be looked to with its necessary implications for the limit of authority. So it appears plain to me that this scheme is absolutely cut off by our Constitution. This is not a case of stretching the Constitution to meet new conditions, but it is a case of breaking it. *Page 122